﻿Allow me, at the outset, to convey to you, Sir, my delegation's warmest congratulations on your well-deserved election to the presidency of this historic thirty-fifth session of the General Assembly. We are indeed delighted by your election to the helm of this Assembly, for we feel deeply convinced that with your wide experience and prudent leadership this Assembly will be eminently equipped for tackling effectively the many pressing problems facing mankind in the present decade. We have complete confidence that a man of your calibre, who has already distinguished himself as a statesman of outstanding qualities and a stalwart supporter of his country's commitment to the noble principles of human equality and justice, is indeed suitably qualified to steer the crucial deliberations of this Assembly on the right course to ultimate success.
3.	I also wish to express my delegation's heartfelt gratitude to your predecessor, Ambassador Salim Ahmed Salim, for his inspiring leadership and clear insight into the various matters of grave concern to humanity. We were indeed deeply inspired by his frank and practical approach to international problems. Equally, we were touched by his unflagging zeal and complete devotion to duty and by his ingenuity and ability in fostering a brotherly spirit of compromise and accommodation in the quest for solutions to international issues.
4.	My delegation warmly welcomes the accession of the Republic of Zimbabwe to the United Nations. Coming as we do from the same region as our Zimbabwean brothers, we are fully aware of the heavy price the people of Zimbabwe had to pay for their freedom. It is because of this awareness that we feel overjoyed to see them take their rightful place in our midst as the one hundred and fifty-third Member of the United Nations.
5.	My delegation believes that the triumphant struggle of the heroic people of Zimbabwe is also a victory for all peoples throughout the world that love peace and justice and struggle relentlessly for the creation of a more just and equitable world society, devoid of the callous and shameful machinations for the exploitation of man by man.
6.	We further wish to congratulate very warmly the Government and people of the Republic of Zimbabwe on their courageous and enlightened policy of creating in Zimbabwe a land of fraternity and friendship where the spirit of reconstruction and reconciliation prevails, a land of a new social order where erstwhile opponents have turned their swords into ploughshares and are jointly working for the prosperity and well-being of the new Zimbabwe.
7.	My delegation believes that the people of Zimbabwe deserve the most unflinching support of the world community in their noble efforts at creating a truly multiracial State in the heart of southern Africa, a region that is notorious for its many appalling examples of racial injustice.
8.	We equally welcome and congratulate the new brotherly State of Saint Vincent and the Grenadines on its admission to the family of the community of nations.
9.	Thirty-five years have come and gone since those 51 founding nations, prompted by the appalling devastation of the Second World War, signed the Charter which formally gave birth to the United Nations in 1945. Since that date this Organization has played a role of paramount importance in many international spheres of human relations, particularly in the process of dismantling the erstwhile colonial empires and in spearheading the campaign for self-determination for all nations, whether big or small, on the basis of human equality and justice.
10.	The past 35 years have indeed witnessed great changes in the world's political map. We have seen the emergence of many third world countries, from a position of relative obscurity and foreign domination, to their present status of full national sovereignty, in which they play an increasing role in shaping the future destiny of this planet.
11.	Although rejoicing over the achievements of the past 35 years, we are still painfully aware of the persistent presence on this planet of several obstinate pockets of resistance to the process of decolonization. There are also areas on this globe where the principles of human equality and justice are still being consistently flouted and where some political leaders are still devoting a considerable amount of their time to devising an array of flimsily disguised schemes designed to give a cloak of respectability to the abominable practice of exploitation of man by man. We are convinced that no amount of glossy political machinations by those intent on side-stepping the real issues can take the place of meeting the basic need to adopt authentic and bold measures to give genuine satisfaction to the aspirations of the underprivileged masses to economic, social and political justice.
12.	Swaziland is unswervingly committed to the principles of non-racial democracy, non-alignment and complete respect for human dignity, justice and peaceful coexistence for all. It is in this context that we feel deeply concerned about the deplorable persistence of certain inhuman practices of racial injustice in our own sub region which are based purely upon grounds of colour. It is with this feeling of deepening anxiety that we fully share the Secretary- General's concern expressed in these words in his report on the work of the Organization:
. . the world community's concern will continue and grow as long as the manifest injustices of apartheid persist." 
13.	We regard it as a great pity that the people of Namibia is still being denied its birth-right of self-determination, independence and full national sovereignty by frivolous wrangles that derive mainly from considerations of sheer political expediency. We regard the present stalemate as showing gross inhumanity and outright callousness to the Namibian people. We therefore appeal most earnestly to the parties concerned to put the interest and welfare of the Namibian people above any other consideration and to facilitate the implementation of Security Council resolution 435 (1978). We wish to commend the untiring and noble efforts made by the Secretary-General, Mr. Waldheim, to find an acceptable and peaceful formula by which the people of Namibia can be assisted to move as expeditiously as possible to independence, on the basis of free and fair elections held under the auspices of the United Nations. It is in this context that we welcome the present proposal to hold another round of talks on the Namibian question between the United Nations and the South African Government towards the end of this month. We ardently hope and pray that the forthcoming talks will lead to an early resolution of this problem.
14.	We equally applaud the endeavours of the five Western Governments, as well as the efforts of the Organization of African Unity [OAU], through the front-line African States bordering on Namibia, as a great contribution towards solving the Namibian problem by peaceful means.
15.	It is unfortunate that, in spite of the solemn pledge made by the founding nations of this Organization that there would be no more wars, sporadic outbreaks of regional wars and localized conflicts have continued to defy the noble efforts of this world body and are still taking a heavy toll in human lives in many parts of the world.
16.	My delegation has learnt with considerable sadness of the recent outbreak of fresh violence in the Gulf region, and we wish to add our voice to those of other peace-loving nations in calling upon the belligerent parties to exercise restraint by halting all acts of hostility in that region and to accept overtures towards a peaceful settlement of this dangerous problem. We strongly urge all the parties concerned in this conflict to adopt a spirit of goodwill and statesmanship and to embark on a process of serious negotiations aimed at resolving their current differences by peaceful means.
17.	The people of Swaziland have for many years shared the concern of many other peace-loving nations of the world about the elusive problem of securing durable peace in the Middle East. It was in this spirit of apprehension and anxiety that we greeted with considerable joy and relief the advent of the Camp David accord in 1978.
18.	We fully appreciated the limited scope of that agreement and we had no illusions about the immensity and complex nature of the Middle East situation. We were hopeful that the spirit of compromise and reconciliation would pervade the entire region and create a congenial atmosphere under which a process of much more comprehensive negotiations, involving all parties to the problem, could be initiated. Understandably, we therefore feel disheartened by the latest turn of events in the Middle East and are indeed apprehensive that the lack of progress in the current bilateral negotiations between Egypt and Israel may lead to a further deterioration of security in the entire region. Nevertheless, we should still have faith that, with sufficient goodwill, the peoples of the Middle East can still find some common ground upon which valuable negotiations could be based that would probably help to bridge the gap between their divergent interests, deriving from the need for self- determination for the Palestinian people, and the right of the State of Israel to exist.
19.	In keeping with its strong commitment to the principle of self-determination, Swaziland fully supports the right of the people of Western Sahara to independence and full national sovereignty. We believe that the forceful annexation of their land against their will constitutes a flagrant violation of the noble principles enshrined in the Charter of the United Nations. We also believe that the current attempt to use military prowess to bludgeon the Saharan people into accepting foreign subjugation is setting a highly dangerous precedent whereby small nations may be subjected to forceful annexation.
20.	My delegation views any act of violation of the sanctity of diplomatic missions with great concern. We believe that the existence of secure and well protected diplomatic institutions is of vital importance to the proper and effective maintenance of international peace and security. We therefore urge the strictest adherence by all Governments to the norms of international law regulating the behaviour and setting out the responsibilities of Governments to afford adequate protection to foreign diplomatic missions and their personnel so as to enable them to carry out their diplomatic functions in complete safety.
21.	We deeply abhor any act of violent seizure of diplomatic personnel under any circumstances whatsoever, for we believe that adequate provisions exist under the Vienna Convention on diplomatic relations for dealing with diplomats guilty of abusing their diplomatic privileges.
22.	The worsening crisis through which international relations and the world economy are currently passing presents considerable dangers for the world community. My delegation believes that the yawning economic gap separating rich and poor countries has not been sufficiently recognized as the major factor in the present crisis. Indeed, we regard it to be one of the greatest anachronisms of our age that these widening economic disparities should still persist at this time in history when human society is becoming increasingly aware of the extent to which it is interrelated and of how deeply the rich and the poor countries depend upon one another for the continued well-being of their respective economies. We cannot help expressing our deepening concern about the disappointing lack of meaningful progress towards the realization of the urgent goal of establishing a New International Economic Order that is more responsive to the needs of both developing and industrialized countries.
23.	We had hoped that the human instinct for survival and the common concern for the well-being of present and future generations of mankind would produce an adequately strong stimulus to prompt world leaders to overcome their differences and resolve the contradictions between their self-interest and their joint interest. However, in spite of the commendable efforts made by the United Nations and the many conferences held between developed and developing countries on the question of bringing about important reforms in the current world economic system, very little headway has so far been made. Indeed, developing nations have been left with very little hope of ever escaping from the ravages of poverty and the spectre of widespread starvation and human misery that is already haunting many parts of the developing world.
24.	Our hopes were further shattered by the failure of the international community last month, at the special session of the General Assembly on economic problems, to agree even on such preliminary matters as the agenda and the procedures to be adopted in future global economic negotiations. Of course, my delegation harbours no illusions about the many hurdles that will have to be overcome before the ultimate objective of restructuring the present international economic system can be successfully accomplished. The road to a new world economic order is fraught with numerous complex and daunting problems. The industrialized countries themselves are in the throes of a serious economic recession arising primarily from ever-escalating oil prices. Those countries are also gripped by rampant inflation and dwindling market demands which have given rise to burgeoning problems of unemployment.
25.	Under these circumstances, it is to be expected that the industrialized nations should be concerned about their own economic welfare and tempted by the apparently attractive but transient advantages of restricting imports from developing countries in a bid to protect their own recession- stricken domestic industries against foreign competition. It should be remembered, none the less, that current world economic problems have a far more severe impact on the young and frail economies of the third world nations. The unemployment situation in the developing countries is much more widespread and indeed fast approaching crisis proportions, with dire consequences to the social and political stability of those young countries. Not only is unemployment rising as a result of stunted economic growth in most countries of the third world, but also because the numbers for whom jobs must be provided are multiplying at a rate that far outstrips the sluggish pace of economic growth in those countries.
26.	Most third world countries, like mine, are heavily dependent upon primary commodities for their export earnings. In most cases, developing countries export a very limited range of primary commodities, with the result that price fluctuations in world commodity markets have a severely disruptive effect on their fledgling economies.
27.	My delegation believes that it is vital for the economic : survival of developing nations that they be given every possible assistance to help them acquire the necessary capacity to process more and more of their raw materials so as to generate much needed employment opportunities in the developing countries and enhance the value of their exports, thus helping to broaden the base of their economies and reduce their high vulnerability to the vagaries to the international markets.
28.	I am quite convinced that an internationally agreed programme of progressive transfer of processing industries to the developing countries would be beneficial to the industrialized countries as well, for it would have the advantage of locating the relevant processing industries nearer the source of raw materials and thus bringing about a substantial reduction in the currently high freight costs incurred in exporting bulky raw materials with a relatively low unit value. However, a programme of this nature can only make economic sense if it is based on a universally accepted programme of dismantling the existing plethora of tariffs and other protectionist measures that effectively deny semi- processed goods from the developing nations access to the markets of the industrialized countries.
29.	Even if such a transfer programme could be accepted and supported by all nations of the world, developing countries would still take some time to acquire the necessary capacity to process a large part of their raw materials. It is in recognition of this fact, therefore, that my delegation considers it extremely important, and indeed urgent, that positive steps be taken to devise an equitable pricing mechanism that will ensure stability in commodity prices as well as bringing remunerative returns to the commodity producers.
30.	I must acknowledge, however, that a small but encouraging step in the right direction has already been made under the auspices of UNCTAD and that a few commodities such as sugar, tin, coffee, and so on, are already covered by international agreements. However, this is still a far cry from the vital need for the early conclusion of comprehensive international agreements that will ensure more stable and remunerative prices and some degree of certainty to the commodity producers. This, we believe, would greatly help developing countries to maintain their foreign exchange earnings and to facilitate their fiscal planning and economic management.
31.	In addition, the widening gap between the price of commodity exports from developing countries and the cost of imported manufactured goods has been the main factor in the worsening balance of trade deficits that are being experienced today by a growing number of third world countries. The dictates of justice and common sense demand that international trade relations between North and South be placed on a fairer and more equitable footing.
32.	My delegation believes that the international community as a whole, regardless of domestic political and economic systems, should fully contribute to the global efforts of restructuring the existing world economic order. The ravages of widespread starvation and malnutrition affecting certain regions of the developing world are too severe and fast becoming too desperate for mankind to indulge itself in the niceties of blaming our past history for the existence of our present problems. What is needed now is not an analysis of the past misdeeds of colonialism and other forms of exploitation but a forward-looking programme of concerted action to avert the real danger of a large-scale famine engulfing growing numbers of the peoples of the third world countries.
33.	The 1944 Bretton Woods international monetary system was designed to serve the needs and the political conditions that were prevailing in the world at that time. Since then, the world political map has changed considerably and new economic problems have now come to the fore. My delegation strongly believes, therefore, that there is now a real and urgent need for the present international monetary system to be restructured in such a way that it takes adequate cognizance of the special circumstances of the developing countries. Greater stability in international exchange rates is essential if the economies of third world countries, which are heavily dependent upon foreign exchange earnings from primary commodity exports, are to be protected from the harmful effects of wild fluctuations.
34.	The plight of many non-oil-producing developing countries like mine is indeed fast becoming desperate as more and more important development projects have to be drastically scaled down or abandoned altogether because of the crushing pressure of the mounting energy bills. It is imperative to our economic survival that we, the developing countries, have access to adequate amounts of concessional development finance to help us sustain present levels of economic growth and cope with the balance-of-payments deficits as well as with the heavy burden of servicing presently high interest loans.
35.	It has become abundantly clear that the present energy crisis is here to stay and that, if anything, it will worsen rather than improve in the foreseeable future. I need hardly say here that any changes in petroleum prices affect the whole fabric of the economies of the oil-importing countries. Consequently, any instability in oil supplies sends waves of destabilization throughout the world economy and is the main cause of the conditions of general economic malaise that have gripped the world today. My delegation feels, therefore, that there is a need not only to conserve energy but also to increase efforts in the exploration and development of new and renewable sources of energy. We look forward with interest to the forthcoming United Nations Conference on New and Renewable Sources of Energy.
36.	Turning now to the Third United Nations Conference on the Law of the Sea, we are happy to note that this complex legal Conference, which seeks to regularize mankind's activities over two thirds of this planet, may at long last truly be said to be in its final stages.
37.	If one were compelled to identify one of the most important features for Swaziland of the future Convention, it would be the articles relating to the right of access to and from the sea and freedom of transit for land-locked States. We are of the opinion that the present text relating to equal treatment in maritime ports should be amplified by providing that ships flying the flag of land-locked States shall enjoy either national or most-favoured-nation treatment, whichever is more favourable to them, in maritime ports used for purposes of access to and from the sea.
38.	Additionally, the present text on the continental shelf remains unsatisfactory and serves to truncate severely the concept of the common heritage of mankind, already limited in scope by the exclusive economic zone of200 miles. We continue to believe that the balance can only be redressed—albeit partially—if at the next session positive steps are taken by all participants to enshrine, at least by way of a declaration, the basic elements underlying the common heritage fund proposal.
39.	We remain confident that the international community will continue to display the necessary political will and good faith at the forthcoming session to conclude a convention which will be universally respected and durable.
40.	May I conclude by expressing the hope that the Assembly will find it possible to address itself positively and constructively to the many urgent problems facing mankind in this decade. Let us build bridges to span the gulfs created by diverse and conflicting interests so that freedom, unity, human equality, prosperity and justice may one day prevail throughout the world.
